EXHIBIT February 11, 2010 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable Earnings MIDLAND, TX – 02/11/10 Mexco Energy Corporation (AMEX: MXC) today reported net income of$167,145,or $0.09 per diluted share, for the quarter ending December31, 2009, the Company’s third quarter of fiscal 2010.This was a 27% increase from $131,501 for the same quarter of fiscal 2009.Operating revenues in the third quarter of fiscal 2010 were $865,169, a 7% decrease from $927,644 for the third quarter of fiscal The average sales price for the third quarter of fiscal 2010 was $5.25 per Mcfe, an increase of 1% compared to $5.19 per Mcfe for the third quarter of fiscal 2009.Oil production increased 8% and gas production decreased 9% during the third quarter of fiscal 2010 as compared to the same period of fiscal 2009 due to a temporary shut-in of a gas property. For the nine months ended December 31, 2009, the Company reported net income of $257,492, or $0.13 per diluted share, a 78% decrease from $1,181,405 for the same period of fiscal 2009.Operating revenues were $2,269,640 for the nine month period, a decrease of 46% from $4,208,771 for the same period of fiscal 2009.The average sales price for the nine months ended December 31, 2009 was $4.48 per Mcfe compared to $8.88 per Mcfe for the same period of fiscal 2009.Gas production increased 7% and oil production increased 3% during the nine months ended December 31, 2009 as compared to the same period of fiscal 2009. Mexco Energy Corporation owns oil and gas properties in ten states, with the majority of its activity centered in West Texas.The Company continues to focus its efforts on increasing oil and natural gas reserves, through exploration and development as well as acquisition of royalties with significant development potential. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2009.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, President and Chief Executive Officer or Tammy L. McComic, Executive Vice-President and
